DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 14 and 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CAO et al. U.S. 2018/0199359 A1.

Regarding claim 11, CAO et al. discloses a method for wireless communication (in para. [0164], CAO et al. FIG. 3C embodiment), comprising: 
transmitting a first communication to a network entity (in para. [0158], at step 300 of FIG. 3C, UE performs initial access, corresponding to the claimed first communication, to base station, corresponding to the claimed network entity);
receiving a second communication configured to request a re-transmission of the first communication (in para. [0166], FIG. 3C provides an example of when the data is not successfully received by the BS and thus the BS arranges for a retransmission by the UE. In view of that, the foregoing teachings are interpreted as the BS send out request for retransmission of the first communication); 
identifying one or more communication metrics associated with the first communication based on a physical parameter used to transmit the second communication (in para. [0166], the BS may send a DCI message that includes a grant for retransmission of the data, as shown at step 306. In para. [0167], the DCI message may define a same transmission resource (corresponding to the claimed physical parameter) that was previously defined for the grant free transmission for the UE to retransmit on. In some embodiments, the DCI may include an updated transmission scheme, corresponding to the claimed one or more communication metrics, such as MCS to be used by the UE);
and re-transmitting the first communication in accordance with the communication metric identified based on the physical parameter to the network entity (in para. [0168], in step 3041 of FIG. 3C, upon detecting the grant for retransmission from the BS, at step 3042 the UE may retransmit the first batch data transmission based on the assigned transmission resource in the grant for retransmission).

Regarding claim 14, in addition to claim 11 rejection, CAO et al. further discloses the physical parameter of the second communication comprises one or more of: a resource allocation of the second communication, or a bit field in the second communication (as recited in claim 11 rejection, in para. [0167], the DCI message may define a same transmission resource (corresponding to the claimed physical parameter) that was previously defined for the grant free transmission for the UE to retransmit on);
and the communication metrics comprise one or more of: a reason for the failure to decode the first communication, a soft decoding status of data associated with the first communication, or a recommended configuration for a re-transmission of the first communication (in para. [0167], as discussed in claim 11 rejection, in some embodiments, the DCI may include an updated transmission scheme, corresponding to the claimed one or more communication metrics, such as MCS to be used by the UE).

Regarding claim 28, application claim is rejected on the same ground as discussed in claim 11 rejection. Furthermore, in para. [0067], FIG. 2A user equipment comprises a memory 208, corresponding to the claimed memory, and processing unit 200, corresponding to the claimed processor.

Allowable Subject Matter

Claims 1-10 and 17-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 17, application claims are allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements detecting a failure to decode a first communication from a network entity; and detecting, selecting and transmitting as set forth in the application claim”.

Claims 12-13, 15-16 and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

            See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007.  The examiner can normally be reached on Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631